DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed December 16, 2020 is acknowledged.

Response to Amendment
Claims 1, 3, 10, 11, and 17 have been amended.  
Claims 1-20 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Cohn on February 11, 2021.

Please amend claims 11 and 17 to read as follows:
11.	A method comprising:

accessing a database that includes data configuration parameters for a plurality of card processors that includes the card processor;
selecting, from the database, a subset of the data configuration parameters corresponding to the card processor, the subset of the data configuration parameters comprising a data file type for processing by the card processor;
presenting a graphical user interface on a computer display, the graphical user interface including an identification of a chargeback associated with the chargeback message, and a request for data files regarding the chargeback;
receiving, via the graphical user interface responsive to the request, a container object comprising a first data file including a parcel image of a parcel associated with the chargeback message; 
extracting data from the first data file using an object recognition process with the container object;
converting the first data file from a first format to a second format according to the subset of the data configuration parameters corresponding to the card processor based on the extracted data, wherein the converting includes compiling the extracted data in the second format;
generating a representment data structure that includes the first data file in the second format;

determining a parcel shipping website associated with tracking the parcel using the parcel tracking number;
capturing a snapshot of a current tracking status of the parcel from the parcel shipping website using the parcel tracking number;
adding the snapshot to the representment data structure; 
transmitting the representment data structure to the card processor; and 
receiving, from the card processor, an acknowledgement response associated with a receipt of the representment data structure by the card processor.

17.	A non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:
receiving a chargeback message, the chargeback message indicating a chargeback with a card processor;
accessing a database that includes data configuration parameters for a plurality of card processors that includes the card processor;
selecting, from the database, a subset of the data configuration parameters corresponding to the card processor, the subset of the data configuration parameters comprising a data file type for processing by the card processor;

receiving, via the graphical user interface responsive to the request, a container object comprising a first data file including a parcel image of a parcel associated with the chargeback message;
extracting data from the first data file using an object recognition process with the container object;
converting the first data file from a first format to a second format according to the subset of the data configuration parameters corresponding to the card processor based on the extracted data, wherein the converting includes compiling the extracted data in the second format;
generating a representment data structure that includes the first data file in the second format;
determining a parcel tracking number from the parcel image using a text recognition process;
determining a parcel shipping website associated with tracking the parcel using the parcel tracking number;
capturing a snapshot of a current tracking status of the parcel from the parcel shipping website using the parcel tracking number;
adding the snapshot to the representment data structure; 
transmitting the representment data structure to the card processor; and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to a system, method and product for chargebacks.  A chargeback message is received by a payment provider server.  A database is accessed and a subset of configuration parameters are selected for formatting data files.  A graphical user interface present’s an identification of a chargeback including a parcel image (e.g. payment receipt, shipping label, etc.).  An object is extracted from the data file and converted to a second format using the configuration parameters.  A parcel tracking number from the parcel image (e.g. shipping label) is determined, and from this parcel tracking number, a parcel shipping website is determined.  A snapshot of the current tracking status is captured and added to the data structure.  The data structure is then transmitted to the card processor and the payment processor receives an acknowledgement of the receipt by the card processor.    
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2013/0297492 to Ertresvaag et al.  Ertresvaag et al. teaches chargeback, chargeback identifiers, and chargeback representment. However Ertresvaag fails to teach or render obvious to one of ordinary skill in the art, converting data file formats from a first file to a second file and snapshots of a website.

Regarding 35 USC §101:  The Examiner maintains the claims recite abstract elements of a commercial interaction, therefore fall under the grouping of Certain Methods of Organizing Human Activity.  However, the claims also recite extracting data from a first data file, converting the first data file from a first format to a second format, determining a parcel tracking number form a parcel image using text recognition process, capturing a snapshot of a current tracking status from a shipping website, and adding the snapshot to a data structure.  The combination of these steps provide both a practical application and significantly more.  The practical application is a combination of steps for tracking parcels, therefore integrating the judicial exception of chargebacks into the practical application of tracking parcels, and thus imposes meaningful limits on the judicial exception.  Further the combination of steps is also an additional inventive element, itself not abstract, that is an improvement over prior art system, therefore providing significantly more.   
	Applicant’s Remarks, pp. 9-14, filed December 16, 2020 are also incorporated by reference as further reasons for allowance.
Dependent claims 2-10, 12-16, and 18-20 are allowed for the reasons indicated above for their independent claims 1, 11, and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following prior art teaches at least a third format and Paypal:

Pub. No. US: 20150178708


The following prior art teaches at least chargeback and reformat and display a notice:

Patent No. US: 7353208

The following prior art teaches at least chargeback and determine a third or different format:

Pub. No. US: 20120221468; 20150046338

Patent No. US: 7353208


The following prior art teaches at least display a formatted data file:

Patent No. US: 8209341


The following prior art teaches at least feedback with file type:

Pub. No. US: 20170180454




Patent No. US: 8631346



The following prior art teaches chargeback and card and converting a file type:

Pub. No. US: 20080097810; 20080097879; 20080097897; 20160071069; 20190281133

Patent No. US 8355987 

The following prior art teaches at least representment and conversion of data:

Pub. No. US: 20020120846; 20040068464; 20050027648;  20110313917; 20110313918; 20190279171

Patent No. US: 5995948; 8688579; 9779392


The following prior art teaches at least representment data and chargeback:


Pub. No. US: 20030233292; 20050027648; 20130297492; 20150032626

Patent No. US: 5995948


The following prior art teaches at least representment data with different forma or file:

Pub. No. US: 20020120846; 20030233292; 20040068464; 20050027648; 20100332271; 20190258972; 20190279171; 20020042773

Patent No. US: 5995948; 8688579; 9779392


The following prior art teaches at least chargeback and conversion of data:

Pub. No. US: 20110313917; 20110313918; 20120158566

Patent No. US: 9760871





Patent No. US: 7356516


The following teaches at least extract and an image:

Pub. No. US: 20080169343; 20110313917; 20110313918

Patent No US: 5412190; 8688579; 9760871; 9779392; 10127247


The following prior art teaches at least chargeback with tracking a parcel:

Pub. No. US: 20040215480; 20070299791; 20120290609; 20130024525

Patent No. US: 6754637

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693